                 Case 2:15-cv-01527-JCC Document 38 Filed 01/12/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA ex rel. D.R.                     CASE NO. C15-1527-JCC
     O’HARA and D.R. O’HARA, individually,
10

11                              Plaintiffs,
            v.
12
     THE BOEING COMPANY and INSTITU,
13   INC.,
14                              Defendants.
15

16          This matter comes before the Court on the Government’s ex parte notice of intervention-
17   in-part and application for an unsealing of Relator’s complaint (Dkt. No. 36). According to the
18   Government’s filing, the Government, Defendants, and Relator have concluded a final settlement
19   to resolve the claims in this action. (Dkt. No. 36 at 1.) The Government intends to intervene in
20   part for the purpose of settlement and requests that the Court unseal Relator’s complaint, the
21   Government’s ex parte notice of intervention-in-part and application for an unsealing of
22   Relator’s complaint, and all subsequent filings. (Id. at 2.)
23          The False Claims Act provides that a qui tam complaint must be filed under seal while
24   the United States decides whether to intervene, see 31 U.S.C. § 3730(b)(2), but it clearly
25   contemplates that after the United States makes a decision, the seal will be lifted, see id. §
26   3730(b)(3). Generally, the Court unseals the entire record unless the Government shows that


     C15-1527-JCC
     PAGE - 1
               Case 2:15-cv-01527-JCC Document 38 Filed 01/12/21 Page 2 of 2




 1   such disclosure would (1) reveal confidential investigative methods or techniques, (2) jeopardize

 2   an ongoing investigation, or (3) harm non-parties. See, e.g., United States ex rel. Lee v. Horizon

 3   W., Inc., 2006 WL 305966, slip op. at 2 (N.D. Cal. 2006).

 4          Accordingly, the Court GRANTS the Government’s application (Dkt. No. 36) and

 5   respectfully DIRECTS the Clerk to lift the seal on Relator’s complaint (Dkt. No. 1), the

 6   Government’s notice and application (Dkt. No. 36), and all subsequent filings. The Court also

 7   ORDERS the Government and any other interested parties to show cause within thirty (30) days

 8   from the date of this Order why the remainder of the record should not also be unsealed.

 9          DATED this 12th day of January 2021.




                                                          A
10

11

12
                                                          John C. Coughenour
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26



     C15-1527-JCC
     PAGE - 2
